PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-2363


CRISTINA FERNANDEZ CRUZ,

                Plaintiff - Appellant,

           v.

NILDA J. MAYPA;     MICHELLE     BARBA,     a/k/a   Michelle   Maypa;
FERDINAND BARBA,

                Defendants – Appellees.

------------------------------

DAMAYAN MIGRANT WORKERS ASSOCIATION, INC.; FREEDOM NETWORK
(USA); SENATOR MARCO RUBIO,

                Amici Supporting Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-00862-CMH-IDD)


Argued:   September 17, 2014                Decided:   December 1, 2014


Before GREGORY, AGEE, and KEENAN, Circuit Judges.


Affirmed in part, reversed in part, and remanded by published
opinion.   Judge Gregory wrote the opinion, in which Judge Agee
and Judge Keenan joined.


ARGUED: Christopher Brett Leach, GIBSON, DUNN & CRUTCHER LLP,
Washington, D.C., for Appellant.      Timothy Joseph Battle,
Alexandria, Virginia, for Appellees.      ON BRIEF: Dana Sussman,
SAFE    HORIZON,    Brooklyn,    New   York;   Joseph    D.   West,
W. Jeremy Robison, Marisa C. Maleck, Kathryn E. Hoover, GIBSON,
DUNN   &   CRUTCHER    LLP,   Washington,  D.C.,   for   Appellant.
Mark B. Helm, Amelia L.B. Sargent, Los Angeles, California,
Ellen M. Richmond, Nathan M. Rehn, MUNGER, TOLLES & OLSON LLP,
San Francisco, California, for Amici Damayan Migrant Workers
Association, Inc., and Freedom Network (USA).         Traci Lovitt,
Boston, Massachusetts, Alison B. Marshall, Washington, D.C.,
Rachel S. Bloomekatz, JONES DAY, Columbus, Ohio, for Amicus
Senator Marco Rubio.




                                2
GREGORY, Circuit Judge:

       Cristina Fernandez Cruz appeals the dismissal of her claims

against    defendants-appellees         Nilda        J.   Maypa,   Michelle     Barba

(“Mrs.    Barba”),    and    Ferdinand     Barba      (“Mr.   Barba”)      under    the

Victims of Trafficking and Violence Protection Act (“TVPA”), 18

U.S.C. §§ 1589, 1590, 1595 (2012), the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 206, 216 (2012), and Virginia contract

law.      Cruz     alleges   that    she       was   forced   to    work      for   the

defendants for wages well below the minimum from 2002 until her

escape in 2008.       The district court dismissed all of her claims

as time-barred.        We affirm the district court’s dismissal of

Cruz’s state law claims, but we reverse the dismissal of her

TVPA and FLSA claims and remand for further proceedings.



                                         I.

       Because we are reviewing a grant of a motion to dismiss, we

must take the following facts in the light most favorable to the

plaintiff.       McCauley v. Home Loan Inv. Bank, F.S.B., 710 F.3d

551, 554 (4th Cir. 2013).           Cruz is a citizen of the Philippines,

where she lived until 2002.           She speaks Tagalog and Kapampangan

fluently,    and    speaks    limited      English.        Cruz    is   the   primary

provider for her young daughter and her elderly parents, all of

whom reside in the Philippines.                 In 2001, a friend told Cruz

about an opportunity to travel to the United States to work for

                                           3
Maypa, who at the time was an employee of the World Bank.                         Cruz

submitted her resume, and Maypa hired her soon after.                       About a

month   later,     Maypa   faxed    Cruz       an    employment     contract,     which

provided that Cruz would be employed as a domestic employee at

Maypa’s residence for two years at a rate of $6.50 an hour.                         It

stated that Cruz would work between 35 and 40 hours per week,

have at least one full day off each week, accumulate two sick

days per year, have heavily subsidized medical insurance, and

receive     full   compensation      for       her    travel   to    and   from    the

Philippines.

      Cruz reviewed the contract with the help of friends and

neighbors who were more fluent in English, and she was excited

about the terms.      But before Cruz could sign, Maypa informed her

over the phone that she would be paying Cruz only $250 a month

rather than the $6.50 per hour specified in the contract.                          Cruz

did   not   know   that    U.S.    law   requires       a   significantly       higher

minimum wage.        She signed the contract on January 17, 2002.

Maypa arranged for Cruz to obtain a visa and a passport, and on

March 17, 2002, Cruz left the Philippines for the first time and

flew to the United States.

      Soon after arriving in Virginia, it became clear to Cruz

that Maypa had misrepresented her working and living conditions.

Cruz was required to work seven days a week for 17 to 18 hours

per day, and she was expected to remain on call at night.                         Cruz

                                           4
was    never      allowed     to    take    a   day   off     in    the    six   years     she

remained under the defendants’ control, even when she was ill.

When       Cruz    first    arrived       there     were    eight    people      living     in

Maypa’s house:             Maypa, Maypa’s daughter Mrs. Barba, her husband

Mr. Barba, their four children, and Maypa’s adult son.                             Cruz was

expected to cook and do laundry for this entire family, and to

clean their four-bedroom, three-bathroom home.                              About a year

after      Cruz’s     arrival,      the    Barbas     moved    to    a     separate      four-

bedroom, three-bathroom home.                   From then on Cruz lived with the

Barbas but continued to clean Maypa’s home once a week as well.

Throughout this time Cruz was expected to provide 24-hour care

for all four of the Barbas’ children.                      Cruz was also directed to

maintain the Maypa and Barba properties by mowing the lawns,

trimming          trees,     shoveling       snow,     cleaning           the    pool,     and

performing other landscaping duties.                        For her constant labor,

Cruz initially was paid a mere $250 per month, or approximately

$8 per day.          By the time of her escape six years later Cruz was

making $450 per month, which amounted to about $15 per day.

Maypa drafted and executed two contract extensions during Cruz’s

“employment,”         each     of    which      provided      for    higher      wages     and

benefits that Cruz never received.                     Furthermore, the defendants

failed to provide Cruz with basic medical and dental care. 1


       1
       For example, when Cruz had a tooth infection and asked to
(Continued)
                                                5
      The     defendants     used    Cruz’s      immigration     status      and

vulnerable situation to keep her in their employ.                Within hours

of   Cruz’s   arrival   at   Maypa’s   home,     Maypa   confiscated    Cruz’s

passport.     Maypa also promised that she would renew Cruz’s visa

so that Cruz could visit her daughter, but Maypa never followed

through on this promise.        Maypa required Cruz to sign falsified

time sheets and endorse “paychecks” that Cruz never received.

She told Cruz that these documents were a “formality” to keep

Cruz “safe.”      Maypa exploited Cruz’s lack of knowledge about

U.S. immigration laws, telling Cruz that she would be “hunted

down,” imprisoned, and deported if she tried to leave.

      The defendants isolated Cruz from her family, friends, and

culture.      Cruz was dependent on them to help her call home to

the Philippines, and they would not pay for Cruz’s calls.                    When

Cruz was able to call her family, the defendants monitored her

conversations.      They     never   permitted    Cruz   to    return   to    the

Philippines to visit her family, even when relatives died and

when her daughter and father suffered life-threatening health

events.     The defendants also prohibited Cruz from leaving their

homes alone except to walk their aggressive dog.                 Cruz did not

know anyone in Virginia besides the defendants, and they lived



see a dentist, the defendants refused to take her and instead
gave her medicine to numb the pain; after Cruz escaped, she had
to have the tooth extracted.


                                       6
in    rural      areas       with     no    sidewalks          and   no    access      to    public

transportation.              Cruz was “effectively trapped in their homes.”

Compl. ¶ 68.

       In     late      2007,       Cruz’s        fear    of    being      trapped       with     the

defendants for the rest of her life began to outweigh her fear

of the repercussions of escaping.                        She contacted a friend living

in the United States, who gave her the contact information for

someone who could help her escape.                             On January 17, 2008, Cruz

gathered      all       of    the     papers       she     could     find    related         to   her

employment and immigration status, ran out of the Barbas’ home,

and got into a waiting van.

       Cruz’s       ordeal      has     had       prolonged      adverse     effects         on   her

mental, emotional, and physical health.                                 She has experienced

depression and anxiety and has difficulty sleeping.                                    Her stress

has   led     to     high     blood        pressure      and     back     pain,    and      she   has

developed asthma, allergies, and gastroesophageal reflux since

being brought to the United States.

       Cruz filed this lawsuit on July 16, 2013, in the United

States      District         Court    for     the       Eastern      District     of     Virginia,

seeking compensatory and punitive damages for the defendants’

violations         of   the     TVPA,       the    FLSA,       and   state   law     prohibiting

breach      of     contract,         fraudulent          misrepresentation,            and      false




                                                    7
imprisonment. 2          The defendants moved to dismiss under Federal

Rule       of    Civil   Procedure     12(b)(6),        and    the    district      court

dismissed all of Cruz’s claims as time-barred.                       On appeal, Cruz

argues that her TVPA claims should be subject to the ten-year

statute of limitations enacted in 2008; 3 that her FLSA claim

should      be    equitably   tolled    under     the    actual      notice   rule    set

forth by this Court in Vance v. Whirlpool Corp., 716 F.2d 1010

(4th Cir. 1983); and that her breach of contract claims should

be equitably tolled because the defendants interfered with her

ability to file a lawsuit.



                                            II.

       We review de novo the district court’s grant of a motion to

dismiss.         McCauley, 710 F.3d at 554.             The defendants agree with

this standard with respect to some of Cruz’s claims, but contend

that we should review the district court’s rejection of Cruz’s

equitable tolling arguments only for abuse of discretion.                           While

that is typically the correct standard, see, e.g., Baldwin v.

City       of   Greensboro,   714    F.3d    828,   833       (4th   Cir.   2013)    (“We

       2
       Cruz does not appeal the dismissal of her claims for
fraudulent misrepresentation and false imprisonment.
       3
       Cruz argues in the alternative that her TVPA claims should
be equitably tolled until four years before her lawsuit, but we
need not reach that argument because we find that the ten-year
statute of limitations applies to any claims that were unexpired
at the time of enactment.


                                             8
review a district court’s decisions on equitable tolling for

abuse of discretion.”       (citing Rouse v. Lee, 339 F.3d 238, 247

n.6 (4th Cir. 2003) (en banc))); Chao v. Va. Dep’t of Transp.,

291 F.3d 276, 279-80 (4th Cir. 2002), this Court has indicated

that “to the extent a challenge to the denial of tolling ‘is not

to the existence of certain facts, but instead rests on whether

those    facts   demonstrate     a    failure        to   bring    a   timely     claim,

resolution [of this challenge] . . . turns on questions of law

which are reviewed de novo,’” Smith v. Pennington, 352 F.3d 884,

892 (4th Cir. 2003) (alterations in original) (quoting Franks v.

Ross, 313 F.3d 184, 192 (4th Cir. 2002)). 4                  Because the district

court rejected Cruz’s equitable tolling arguments in the context

of granting a motion to dismiss, the facts at issue were, in

essence, undisputed.       See Trulock v. Freeh, 275 F.3d 391, 405

(4th Cir. 2001) (“Under the motion to dismiss standard, factual

allegations,     once   plead,       must       be   accepted     as   true.”).      The

district court denied equitable tolling as a matter of law, and

therefore we review all of the court’s determinations de novo.


     4
       In Baldwin, this Court reviewed a denial of equitable
tolling as a matter of law under the abuse of discretion
standard.     714 F.3d at 833 (reviewing grant of summary
judgment).   This is contrary to Smith’s pronouncement that we
review the denial of tolling de novo “where the relevant facts
are undisputed and the district court denied equitable tolling
as a matter of law.”      352 F.3d at 892.      Baldwin does not
explicitly reject or even refer to Smith. Therefore, we follow
the rule in Smith, which is directly on point here.


                                            9
                                             III.

      Cruz     alleges         that    the   defendants        violated          the      TVPA   by

knowingly obtaining her labor 1) by means of threats; 2) by

holding her in a position of involuntary servitude; and 3) by

confiscating her passport.                See 18 U.S.C. §§ 1589, 1590.                     At the

time these alleged violations took place, the TVPA was governed

by a four-year statute of limitations.                        See Pub. L. No. 108-193,

§ 4(a)(4)(A),        117       Stat.    2875,       2878      (2003)       (establishing          a

private right of action but not a statute of limitations); 28

U.S.C. § 1658(a) (2012) (“Except as otherwise provided by law, a

civil   action      arising       under      an   Act    of    Congress         enacted     after

[December 1, 1990] may not be commenced later than 4 years after

the   cause    of    action      accrues.”).            In    2008,    however,           Congress

amended the TVPA to include a ten-year statute of limitations.

William         Wilberforce             Trafficking               Victims             Protection

Reauthorization       Act       of    2008    (“TVPRA”),        Pub.       L.    No.      110-457,

§ 221(2)(B),        122    Stat.       5044,      5067       (codified          at   18    U.S.C.

§ 1595(c)).         Cruz argues that this ten-year limitations period

applies to her TVPA claims, while the defendants maintain that

such application would be impermissibly retroactive.

      The     framework        for    determining        whether      a    statute         applies

retrospectively           to    pre-enactment           conduct       is    set        forth     in

Landgraf v. USI Film Products, 511 U.S. 244 (1994).                                  The Supreme

Court   in     Landgraf         recognized        that     “the    presumption            against

                                               10
retroactive legislation is deeply rooted in our jurisprudence,”

511 U.S. at 265, but it also noted that “[a] statute does not

operate ‘retrospectively’ merely because it is applied in a case

arising from conduct antedating the statute’s enactment,” id. at

269.       Therefore, Landgraf requires a three-step analysis when a

case       involves   a   statute    enacted    after   the    relevant   conduct.

First, the court must determine “whether Congress has expressly

prescribed the statute’s proper reach.”                 Id. at 280.     If so, the

inquiry ends there.          Id.     If not, the court must decide whether

the statute would operate retroactively, “i.e., whether it would

impair       rights   a   party     possessed   when    he    acted,    increase    a

party’s liability for past conduct, or impose new duties with

respect to transactions already completed.”                    Id.     Finally, if

the statute does have a retroactive effect, it will not apply

“absent clear congressional intent favoring such a result.”                   Id.

       Because        Congress      has   not     expressly      indicated     the

amendment’s proper temporal scope, 5 we proceed                      to the second


       5
        The defendants argue that the first Landgraf step
precludes the ten-year limitations period’s application to
Cruz’s TVPA claims.   They assert that the 2008 TVPRA expressly
provides an effective date of June 21, 2009 (180 days after
enactment), and that therefore Congress has prescribed the
amendment’s reach.    But that effective date applies only to
Title IV of the Act, and therefore does not apply to the
limitations period set forth in Title II. Pub. L. No. 110-457,
§ 407.   (“This title, and the amendments made by this title,
shall take effect 180 days after the date of the enactment of
this Act.”).    Because no express effective date governs the
(Continued)
                                          11
Landgraf step.            In    Baldwin,      this    Court    applied      the   Landgraf

framework to a limitations period extension in the Veterans’

Benefit     and     Improvement         Act        (“VBIA”),    enacted       after    the

plaintiff’s claims had expired under the old limitations period.

714 F.3d at 836.           At the second Landgraf step, the Court found

that the new statute of limitations would have an impermissible

retroactive effect if applied to the plaintiff’s expired claims.

Id. at 836-37.         The Court explained:

     Baldwin’s claims expired . . . more than six months
     before the VBIA was enacted . . . .     Thus, applying
     [the new limitations period] retroactively would
     attach a new legal consequence to the expiration of
     Baldwin’s claim; that is, Baldwin’s claims against the
     City would be allowed to proceed rather than be
     barred.

Id. at 836.       This holding suggests a distinction between expired

claims    and     claims       that   were    alive    when     the   new    limitations

period was enacted.               Such a distinction makes sense for two

reasons.

     First,       as     Baldwin      implies,       applying    a    new    limitations

period     to     unexpired       claims      does     not     “attach[]      new     legal

consequences        to     events      completed        before        its    enactment.”

Landgraf, 511 U.S. at 270.              As long as the claims were alive at



statute of limitations, we need not reach the issue of whether
such   a  date   would   serve  as   an  explicit    congressional
prescription of temporal reach, but it is worth noting that the
standard is “a demanding one.” See Gordon v. Pete’s Auto Serv.
of Denbigh, Inc., 637 F.3d 454, 459 (4th Cir. 2011).


                                              12
enactment, extending a statute of limitations does not “increase

a party’s liability for past conduct,” id. at 280, because the

party    already      faced      liability    under     the    shorter        limitations

period.        Such      an     extension     does     not    introduce       new        legal

consequences, but rather merely prolongs the time during which

legal consequences can occur.

       Second, in the criminal context, there is a consensus that

extending a limitations period before prosecution is time-barred

does    not    run      afoul    of    the    Ex     Post    Facto     Clause       of    the

Constitution.           See, e.g., United States v. Jeffries, 405 F.3d

682, 685 (8th Cir. 2005); United States v. Grimes, 142 F.3d

1342, 1351 (11th Cir. 1998) (“[A]ll of the circuits that have

addressed the issue . . . have uniformly held that extending a

limitations period before the prosecution is barred does not

violate the Ex Post Facto Clause.”); United States v. Brechtel,

997     F.2d   1108,      1113     (5th      Cir.     1993);        United    States        v.

Taliaferro,       979    F.2d    1399,    1402     (10th     Cir.    1992).      This       is

because a defendant facing unexpired claims has never been “safe

from . . . pursuit,” and has always had incentive to preserve

exculpatory evidence.            Stogner v. California, 539 U.S. 607, 611,

631 (2003).       Landgraf and the Ex Post Facto Clause are informed

by the same retroactivity concerns.                    See Landgraf, 511 U.S. at

266     (noting       that      “the     antiretroactivity           principle           finds

expression in several provisions of our Constitution,” including

                                             13
the Ex Post Facto Clause).          Thus, it makes sense to apply these

considerations in the civil context.

     We     therefore   hold    that    applying     the    TVPRA’s      extended

limitations period to claims that were unexpired at the time of

its enactment does not give rise to an impermissible retroactive

effect under Landgraf. 6       As such, whether Cruz’s TVPA claims may

proceed depends on whether they were still alive under the old

four-year      limitations    period   when    Congress      enacted     the   new

statute   of    limitations    on   December   23,    2008,      more   than   four

years after Cruz first arrived in the United States.

     Equitable     tolling     is   appropriate      in    two    circumstances:

first, when “the plaintiffs were prevented from asserting their

claims by some kind of wrongful conduct on the part of the

defendant,” and second, when “extraordinary circumstances beyond

plaintiffs’ control made it impossible to file the claims on

time.”    Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)

(internal quotation marks omitted).            Equitable tolling is a rare

remedy available only where the plaintiff has “exercise[d] due

diligence in preserving [her] legal rights.”                Chao, 291 F.3d at


     6
       Because the application of the ten-year limitations period
to unexpired TVPA claims does not raise a retroactivity problem,
we need not address the third Landsgraf step.    See 511 U.S. at
280   (“If   the  statute   would   operate  retroactively,   our
traditional presumption teaches that it does not govern absent
clear congressional intent favoring such a result.”     (emphasis
added)).


                                       14
283 (quoting Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96

(1990)).     Here, Cruz has alleged that the defendants confiscated

her   passport,      isolated   her    from    other     people,    monitored   her

communications, and threatened that she would be imprisoned and

deported if she tried to escape.                 Taking these facts in the

light     most    favorable     to     Cruz,     this     virtual    imprisonment

prevented her from seeking legal redress until at least the date

of her escape in January 2008. 7               See Deressa v. Gobena, No.

1:05CV1334, 2006 WL 335629, at *3-4 (E.D. Va. Feb. 13, 2006)

(holding that plaintiff’s FLSA and state law claims were tolled

while she was held as a “virtual prisoner” by defendants, who

threatened her with deportation and forbade her to leave their

home).     Because Cruz has pled facts sufficient to support the

conclusion that her claims were unexpired under the old four-

year limitations period when the 2008 TVPRA went into effect,

the district court erred in dismissing Cruz’s TVPA claims as

time-barred.      We remand these claims for discovery to determine

whether    all   of   Cruz’s    TVPA    claims    warrant    equitable     tolling

until     December     23,    2004,    four      years    before     the   TVPRA’s

enactment.


      7
        The district          court did not explicitly address this
particular equitable         tolling argument because it assumed that
Cruz’s claims accrued        “no later than January 17, 2008,” the date
of her escape.   Cruz        v. Maypa, 981 F. Supp. 2d 485, 488 (E.D.
Va. 2013).


                                        15
                                        IV.

      Cruz alleges that the defendants willfully violated the FLSA

by failing to pay her the minimum wage required by 29 U.S.C.

§ 206. 8   The district court correctly applied the statute of

limitations for willful violations, which is three years instead

of two.    See 29 U.S.C. § 255(a).            The court found, however, that

Cruz’s claim should not be equitably tolled because she “failed

to    plead    sufficient       facts        to   show     the     extraordinary

circumstances required for the doctrine . . . to be applied.”

Cruz v. Maypa, 981 F. Supp. 2d 485, 489 (E.D. Va. 2013).

      As discussed above, equitable tolling is available when 1)

“the plaintiffs were prevented from asserting their claims by

some kind of wrongful conduct on the part of the defendant,” or

2) “extraordinary circumstances beyond plaintiffs’ control made

it impossible to file the claims on time.”                 Harris, 209 F.3d at

330   (internal     quotation    marks       omitted).      Cruz    asks    us    to

evaluate this rule in light of Vance v. Whirlpool Corp., 716

F.2d 1010 (4th Cir. 1983), in which this Court found that the

district court properly held that the 180-day filing requirement

of the Age Discrimination in Employment Act (“ADEA”) was tolled

by    reason   of   the   plaintiff’s         employer’s    failure    to        post

statutory notice of workers’ rights under the Act.                 Id. at 1013.

      8
       Maypa does not contest that she is an “employer” to which
the FLSA applies.


                                        16
       It makes good sense to extend our reasoning in Vance to the

FLSA.        The notice requirements in the ADEA and the FLSA are

almost       identical.           Compare     29    C.F.R.      § 1627.10        (requiring

employers to “post and keep posted in conspicuous places . . .

the notice pertaining to the applicability of the [ADEA]”), with

id. § 516.4 (requiring employers “post and keep posted a notice

explaining      the     [FLSA]      . . .     in    conspicuous      places”).           The

purpose of these requirements is to ensure that those protected

under the Acts are aware of and able to assert their rights.

Although Vance tolled an administrative filing deadline rather

than    a    statute    of    limitations,         the   FLSA    lacks    an   equivalent

administrative filing requirement; thus, the FLSA’s deadline to

sue    is,    like    the    ADEA’s       administrative        filing    deadline,      the

critical juncture at which a claimant’s rights are preserved or

lost.         Neither       the    ADEA     nor    the   FLSA     inflicts       statutory

penalties for failure to comply with the notice requirements.

See Cortez v. Medina’s Landscaping, Inc., No. 00 C 6320, 2002 WL

31175471, at *5 (N.D. Ill. Sept. 30, 2002) (extending an actual

notice tolling rule similar to Vance from the ADEA to the FLSA).

Therefore,      absent       a    tolling     rule,      employers       would    have    no

incentive to post notice since they could hide the fact of their

violations      from    employees         until    any   relevant    claims       expired.




                                             17
For all of these reasons, this Court’s analysis in Vance applies

with equal force to the notice requirement of the FLSA. 9

     Under      Vance,    tolling    based        on    lack   of    notice    continues

until     the   claimant        retains    an     attorney      or     obtains   actual

knowledge of her rights.            716 F.2d at 1013.           The current factual

record,    which   is     limited    to    the     amended     complaint,      does   not

identify when Cruz first retained a lawyer or learned of her

rights under the FLSA.              Therefore, the district court should

allow discovery on remand to determine in the first instance

whether     Cruz’s       FLSA    claim      was        time-barred     despite     being

equitably tolled.



                                           V.

     Cruz asserts that Maypa breached the express terms of the

three    employment      contracts        she    executed      with    Cruz.     Cruz’s

contract claims are governed by a five-year limitations period

under Virginia law.         Va. Code § 8.01-246(2).                 The claims accrued

     9
       The defendants argue that notice would have been futile
because the poster provided by the Wage and Hour Division is not
available in Cruz’s native Tagalog.    Therefore, “it would make
little sense to toll indefinitely the limitations period for
Ms. Cruz’s FLSA claim based on the Defendants’ failure to post
notice that Ms. Cruz would not have understood anyway.”
Appellees’ Br. 24-25.    Besides being offensive, this argument
turns on a factual issue that must be construed in Cruz’s favor.
See McCauley, 710 F.3d at 554.    Cruz has not alleged that she
speaks   no  English,   only  that   her   English  is   limited.
Furthermore, this argument would lead to the absurd result of
affording fewer protections to non-English speaking employees.


                                           18
“when the breach[es] of contract occur[red].”                       Id. § 8.01-230.

The    district      court    did    not    explicitly    reject       Cruz’s   tolling

argument,      but    dismissed       her    contract    claims     as    time-barred.

Cruz, 981 F. Supp. 2d at 489.

       Under Virginia law, a statute of limitations is tolled when

the defendant interferes with the plaintiff’s ability to seek

legal redress:

       When the filing of an action is obstructed by a
       defendant’s . . . using any . . . direct or indirect
       means to obstruct the filing of an action, then the
       time that such obstruction has continued shall not be
       counted as any part of the period within which the
       action must be brought.

Va. Code § 8.01-229.               The Virginia Supreme Court has clarified

that this provision applies beyond situations “when a defendant

acts to conceal the existence of a cause of action.”                        Newman v.

Walker, 618 S.E.2d 336, 338 (Va. 2005); c.f. Daniels v. Ga.-Pac.

Corp., No. 97-2670, 1998 WL 539474, at *4 (4th Cir. Aug. 25,

1998) (unpublished).              For example, a claim may be tolled when a

defendant prevents service of process.                    Newman, 618 S.E.2d at

338.    When filing is obstructed through fraudulent concealment,

the    claim    will     be       tolled    only   if   the    fraud     consisted   of

affirmative       acts       of     misrepresentation         and   involved    “moral

turpitude.”       Id. at 340.

       Even assuming Cruz’s breach of contract claims were tolled

at least until her escape, she does not allege that Maypa took


                                             19
any action to deter her from filing suit after her escape from

the defendants.      And Cruz cannot point to any authority in which

similar Virginia claims have been tolled beyond the termination

of forced employment.         Cf. Kiwanuka v. Bakilana, 844 F. Supp. 2d

107, 119-20 (D.D.C. 2012) (tolling Virginia state law claims

under D.C. tolling doctrine until plaintiff was “free from the

defendants’     control,”     before   her    employment     ended);    Deressa,

2006 WL 335629, at *4 (tolling Virginia state law claims under

Virginia statute until plaintiff’s escape).                  Cruz escaped on

January 17, 2008, and she filed this lawsuit more than five

years later on July 16, 2013.                Therefore, the district court

correctly      dismissed    her    breach    of   contract   claims     as   time-

barred.



                                       VI.

       Although Cruz’s state law claims are time-barred, her TVPA

claims may be timely under the ten-year limitations period if

they    were    tolled     until   within     four   years   of   the    TVPRA’s

enactment, and her FLSA claim may be timely if she received

actual notice of her rights within three years of filing this

suit.     For the foregoing reasons, the judgment of the district

court is

                                                             AFFIRMED IN PART,
                                                             REVERSED IN PART,
                                                                 AND REMANDED.

                                       20